 

Exhibit 10.1

June 26, 2013

Al Lhota

c/o Knight Capital Americas LLC

33 Benedict Place, 4th Floor
Greenwich, Connecticut 06830

 

Re:       Transition to Stifel

Dear Al:

This letter agreement (the “Agreement and Release” or the “Agreement”) between
you and Knight Capital Americas LLC, a Delaware limited liability company,
having its principal place of business at 545 Washington Boulevard, Jersey City,
NJ 07310 and Knight Capital Group, Inc., a Delaware corporation (hereinafter
collectively referred to with Knight Capital Americas LLC as “Knight” or the
“Company”), confirms our understanding and agreement with respect to your
continued employment with Knight through the closing of the sale of the U.S.
assets of the Company’s Institutional and Fixed Income Sales and Trading
business (“KFI”) to Stifel, Nicolaus & Company, Incorporated (“Stifel”) and the
release of the U.K. employees of KFI (the “KFI Transaction”) and your separation
from employment from Knight in connection with your commencing employment with
Stifel.  Except as explicitly set forth herein, this Agreement and Release is
subject to the closing of the KFI Transaction and in the event that the closing
of such transaction does not occur, this Agreement and Release shall be null and
void ab initio and of no further force and effect.

 

1.                                          Separation.  You confirm that your
employment with Knight will terminate upon the closing of the KFI Transaction
(the “Transition Date”).  You agree that thereafter, you will not represent
yourself to be associated in any capacity with the Company or the Releasees (as
defined below).  You further agree to cooperate and execute administrative
documents necessary to effectuate such termination.  By this Agreement and
Release, the employment agreement (and any amendments thereto) between you and
the Company (and any predecessor agreement) (the “Employment Agreement”) is
terminated and superseded by this Agreement and Release as of the Transition
Date, except as may be specifically provided herein. You understand and agree
that the terms of the Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”) between you and the Company remains
in full force and effect. In the event the provisions of this Agreement and
Release conflict with the provisions of the Confidentiality Agreement, the
provisions of this Agreement and Release shall govern, except with regard to the
choice of law and personal jurisdiction provisions, in which event the
Confidentiality Agreement shall govern as to those provisions, or as otherwise
stated below.

2.                                          Compensation.  Regardless of whether
you sign this Agreement and Release, your total and final compensation, payments
and benefits from the Company shall be as follows (subject to applicable
deductions and withholdings):

  

--------------------------------------------------------------------------------

 

 

 

a.                                           You will continue to receive your
salary at the current rate of your base compensation through the Transition
Date, payable in accordance with the Company’s payroll practices.

b.                                          Your group medical and dental
insurance benefits will remain in effect through the Transition Date. 
Thereafter, you will be eligible to participate in COBRA for medical and dental
insurance for a period of up to eighteen (18) months, provided that you remain
eligible for such coverage pursuant to COBRA.  You will be provided with
documentation necessary in order to apply for such continued COBRA coverage. 
You will be responsible for all COBRA premium payments, except as otherwise
stated herein.

c.                                           Upon the Transition Date, you will
cease to actively participate in all other benefit plans and programs,
including, but not limited to, the Company’s 401(k) plan and any entitlements
thereunder will be governed by the terms of such plans and programs.  You agree
that any amounts payable under this Paragraph 2 will not be taken into account
in determining any such entitlements.

d.                                          You will be paid for seven (7) days
of accrued and unused vacation time in a lump sum as soon as practicable after
the Transition Date.

e.                                           You will be reimbursed for approved
and authorized out-of-pocket travel and business expenses incurred through your
Transition Date, as soon as practicable thereafter.

3.                                          Transition Pay and Benefits.  Knight
desires to provide an incentive to you to remain employed with Knight for a
Transition Period (as defined below) and to comply with the terms and conditions
of this Agreement, as set out below.  Subject to the closing of the KFI
Transaction, Knight shall provide the transition pay and benefits under the
terms and conditions set forth in this Agreement if you remain employed during
the Transition Period.  Any transition pay and benefits paid to you shall be in
addition to other compensation and benefit plans to which you may otherwise be
entitled.

a.                                           Transition Period.  The “Transition
Period” began on June 11, 2013 and shall end on the Transition Date.  You remain
an employee-at-will during the entire time of employment with Knight.

b.                                          Transition Pay and Benefits.  If you
agree to be employed during the entire Transition Period or if you are
terminated without Cause (as defined below) prior to the Transition Date and
comply with all other conditions stated in this Agreement: (1) Knight will pay
you in the total amount of $1,000,000 dollars in full settlement of your accrued
bonus through the Transition Date, less applicable deductions and withholding
(the “Transition Payment”), provided that you have signed and not revoked this
Agreement and Addendum A within the revocation periods set forth in Paragraph
24.e. of this Agreement and Section g. of Addendum A; and (2) Knight shall
provide certain continued health and dental coverage as in effect on the date
hereof during the Transition Period.  Addendum A to the Agreement must be signed
between the Transition Date and fifteen days after the Transition Date and must
be received by the Company by the fifteenth calendar day after the Transition
Date.  The Transition Payment shall be paid in one lump sum payment within
twenty-one (21) days of receiving a signed copy of Addendum A to this Agreement
from you, provided that you have not revoked this Agreement or Addendum A within
the revocation periods outlined in Paragraph 24.e. of this Agreement and Section
g. of Addendum A.

 

--------------------------------------------------------------------------------

 

 

 

c.                                           Any unvested restricted stock units
as of the Transition Date shall vest and settle in accordance with the
applicable award agreement and equity incentive plan; provided that, to the
extent that any of the restricted stock units constitute nonqualified deferred
compensation subject to Section 409A (as defined below) and the settlement of
such restricted stock units would result in the imposition of additional tax or
penalties under Section 409A, such restricted stock units will be settled on the
first business day after the date that is six months following the Transition
Date.  For sake of clarity, the restricted stock unit tranches scheduled to vest
in January 2014 and 2015, shall accelerate, vest and be delivered to you on or
about July 15, 2013.  However, the restricted stock unit tranches scheduled to
vest in January 2016 shall accelerate and vest on the Transition Date, but will
be settled on the first business day after the date that is six months following
the Transition Date.

d.                                          Conditions Required for Transition
Pay and Benefits.  In addition to remaining employed during the Transition
Period, you also must comply with the following conditions in order to receive
the Transition Payment and any other benefits set forth in this Paragraph 3.

(i)                 Efforts on Knight’s Behalf.  You agree that during the
period of time that you remain employed by Knight, you will continue to work for
Knight in good faith, comply with Knight’s employee rules and use your best
efforts in Knight’s behalf.

(ii)               Resignation and Termination for Cause.  You shall not resign
your employment prior to the end of the Transition Period, nor shall you commit
any action that results in termination for Cause.  For purposes of this
Agreement and Release, “Cause” shall be defined as follows:  (i) deliberate or
intentional failure by you to perform your material duties, including your
intentional refusal to act upon a reasonable instruction of management; (ii) an
act of fraud, embezzlement, or theft or other material violation of law or
applicable regulation by you; (iii) intentional wrongful damage by you to
material assets of the Company or its subsidiaries; (iv) intentional wrongful
disclosure by you of material confidential information of the Company or its
subsidiaries; (v) intentional wrongful engagement by you in any competitive
activity which would constitute a breach of this Agreement and/or of your duty
of loyalty; (vi) your violation of the Company’s Code of Business Conduct and
Ethics or employee manual (or versions pertaining to any of the Company’s
subsidiaries) which violation is not cured, to the extent practicable, within
ten (10) days after notice to you of such violation; (vii) your failure to
acquire or maintain any registration, license or other approval required by the
Company or its subsidiaries, in its sole discretion, to perform your duties
hereunder (unless such failure is curable within a reasonable period of time as
determined by the Company (or its subsidiaries) in its sole discretion); (viii)
your violation of any law, rule, or regulation of any governmental authority,
securities exchange or association or other regulatory or self-regulatory body
which violation is not cured, to the extent permitted or possible, immediately
upon notice to you of such violation; (ix) your conviction of, or a plea of nolo
contendere, a guilty plea or confession by you to any felony, or a misdemeanor
involving moral turpitude; or (x) your material breach of any material provision
of this Agreement and Release or the Employment Agreement, which breach has not
been cured within ten (10) days after notice to you of such violation. 

 

--------------------------------------------------------------------------------

 

 

 

(iii)             Compliance with Applicable Laws.  You shall at all times
comply with laws (whether domestic or foreign) applicable to your actions on
behalf of Knight.

(iv)             Confidentiality of this Agreement and Release.  You shall at
all times keep confidential (except for disclosure to your spouse, accountant,
financial advisor, and attorney or otherwise as required by law) the terms and
conditions of this Agreement and Release as specifically set forth in paragraph
11 below.

(v)               Execution of this Agreement and Release.  You shall sign and
provide a signed copy of this Agreement and Release (without the Addendum) to
Knight by the Release Effective Date noted in Paragraph 24.e.

4.                                          Management Overrride Payment. 
Subject to your execution and nonrevocation of this Agreement within the periods
set forth in Paragraph 24.e of this Agreement (and not contingent on the closing
of the KFI Transaction) and in full settlement of a dispute relating to the
payment of certain management override payments, you shall be entitled to a lump
sum payment equal to $800,000, less applicable deductions and withholding (the
“Override Payment”).  The Override Payment shall be paid in one lump sum payment
within twenty-one (21) days of receiving a signed copy of this Agreement from
you, provided that you have not revoked this Agreement within the revocation
periods outlined in Paragraph 24.e. of this Agreement.

5.                                          No Other Compensation.  You
understand and agree that the compensation, payments and benefits provided for
in Paragraphs 3 and 4 of this Agreement and Release are in excess of those to
which you may be entitled from the Company or the Releasees, and you expressly
acknowledge and agree that you are not entitled to any additional compensation,
payment or benefit from the Company or the Releasees, including, but not limited
to, any compensation, payment or benefit under any Company severance plan or
policy. 

6.                                          Override Waiver and Release By You. 
Specifically in consideration of the Override Payment described in Paragraph 4
of this Agreement and Release to which you would not otherwise be entitled, by
signing this Agreement and without regard to the closing of the KFI Transaction,
you agree that to the fullest extent permitted by law you hereby IRREVOCABLY AND
UNCONDITIONALLY RELEASE, WAIVE AND FOREVER DISCHARGE the Company and the
Releasees (as defined below) from any and all legally waiveable agreements,
promises, liabilities, claims, demands, rights and entitlements of any kind
whatsoever, in law or equity, whether known or unknown, asserted or unasserted,
fixed or contingent, apparent or concealed, which you, your heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, shall
or may have for, upon, or by reason of any matter, cause or thing whatsoever
existing, arising or occurring at any time on or prior to the date you execute
this Agreement and Release with respect to any matters relating to compensation
and benefits for your service as an employee, or the termination of such
service, with the Company and the Releasees, including, without limitation, any
commissions, earnouts or overrides.

 

--------------------------------------------------------------------------------

 

 

 

7.                                          General Waiver and Release By You. 
Specifically in consideration of the transition pay and benefits described in
Paragraph 3 of this Agreement and Release, and to which you would not otherwise
be entitled, by signing this Agreement, you agree as follows:

a.                                           To the fullest extent permitted by
law you hereby IRREVOCABLY AND UNCONDITIONALLY RELEASE, WAIVE AND FOREVER
DISCHARGE the Company and the Releasees (as defined below) from any and all
legally waiveable agreements, promises, liabilities, claims, demands, rights and
entitlements of any kind whatsoever, in law or equity, whether known or unknown,
asserted or unasserted, fixed or contingent, apparent or concealed, which you,
your heirs, executors, administrators, successors or assigns ever had, now have
or hereafter can, shall or may have for, upon, or by reason of any matter, cause
or thing whatsoever existing, arising or occurring at any time on or prior to
the date you execute this Agreement and Release, including, without limitation,
any and all claims arising out of or relating to your employment, compensation
and benefits with the Company and/or the termination thereof, and any and all
contract claims, benefit claims, tort claims, fraud claims, claims under any
employment agreement (and any predecessor agreement), commission claims, claims
related to equity awards granted pursuant to any and all Company equity plans,
defamation claims, disparagement claims, or other personal injury claims, claims
related to any bonus compensation, claims for accrued vacation pay, claims for
wrongful discharge of any type, including, but not limited to, in violation of
public policy, claims in violation of any federal, state or local worker
adjustment and retraining notification act, claims under any federal, state or
municipal wage payment, discrimination or fair employment practices law, statute
or regulation, claims of retaliation for asserting any rights or claims, claims
for discrimination or harassment on any basis prohibited by law, and claims for
costs, expenses, additional taxes, penalties and damages of any nature, as well
as attorneys’ fees with respect to any possible claim, except that the Company’s
obligations under this Agreement and Release shall continue in full force and
effect in accordance with its terms.  THIS RELEASE AND WAIVER INCLUDES, WITHOUT
LIMITATION, ANY AND ALL RIGHTS AND CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, AS AMENDED, THE CIVIL RIGHTS ACT OF 1991, THE CIVIL RIGHTS ACT OF
1866 (42 U.S.C. 1981), THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621
ET SEQ., THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT, AS AMENDED, THE AMERICANS WITH DISABILITIES ACT,
AS AMENDED, THE FAMILY AND MEDICAL LEAVE ACT, THE SARBANES-OXLEY ACT OF 2002,
THE LILLY LEDBETTER FAIR PAY ACT, THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT,
THE CONNECTICUT UNFAIR TRADE PRACTICES ACT, THE WORKER ADJUSTMENT AND RETRAINING
NOTIFICATION ACT; and all other federal, state or local fair employment
practices statutes, ordinances, regulations or constitutional provisions;
provided, however, that this waiver and release shall not prohibit you from
enforcing your rights under this Agreement and Release. 

b.                                          You are not, by signing this
Agreement and Release, releasing or waiving  (1) any rights or claims that may
arise after the Agreement and Release is signed, (2) the post-employment
benefits and payments specifically promised to you under this Agreement and
Release, (3) the right to institute legal action for the purpose of enforcing
the provisions of this Agreement and Release, (4) the right to apply for state
unemployment or workers’ compensation benefits, if available, (5) any claims
that controlling law clearly states may not be released by private agreement,
(6) your eligibility for indemnification in accordance with the Company’s
by-laws, corporate organizational documents or Delaware law with respect to any
liability you may incur or incurred as an employee or officer of the Company,
(7) any rights to coverage under any liability insurance policy (e.g. directors’
and officers’ liability insurance).

 

--------------------------------------------------------------------------------

 

 

 

c.                                           To the fullest extent permitted by
law, you represent and affirm that:  (i) you have not filed or caused to be
filed on your behalf any claim for relief against the Company  before any
arbitral, administrative, regulatory, self-regulatory, judicial, legislative, or
other body or agency, and, to the best of your knowledge and belief, no
outstanding claims for relief have been filed or asserted against the Company on
your behalf, whether in your name or on your behalf as part of a class,
collective or representative action; and (ii) you have not reported any
purported improper, unethical or illegal conduct or activities to any
supervisor, manager, department head, Human Resources representative, agent or
other representative of the Company, to any member of Knight’s legal or
compliance departments, or to the Company’s Ethics Committee, and have no
knowledge of any such improper, unethical or illegal conduct or activities.

d.                                          For the purpose of implementing a
full and complete release and discharge of claims, you expressly acknowledge
that this Agreement and Release is intended to include in its effect, without
limitation, all the claims described in the preceding Paragraph 7(a), whether
known or unknown, apparent or concealed, and that this Agreement and Release
contemplates the extinction of all such claims, including claims for attorney’s
fees.  You expressly waive any right to assert after the execution of this
Agreement and Release that any such claim, demand, obligation or cause of action
has, through ignorance or oversight, been omitted from the scope of this
Agreement and Release.

e.                                           For purposes of this Agreement and
Release, the terms “the Company and the Releasees” and “the Company or the
Releasees”, include Knight Capital Americas LLC, Knight Capital Group, Inc., KCG
Holdings, Inc. and any past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their and Knight’s past, present and future officers, directors, shareholders,
representatives, employees, agents and attorneys, in their official and
individual capacities, and all other related individuals and entities, jointly
and individually, and this Agreement and Release shall inure to the benefit of
and be enforceable by all such entities and individuals and their successors and
assigns.  

f.                                           You release all claims for events
or omissions occurring prior to the date of this Agreement and Release, except
that nothing in this Agreement and Release shall be construed to prevent you
from filing or participating in a charge of discrimination filed with the Equal
Employment Opportunity Commission (“EEOC”) or any similar state agency, or a
charge with the National Labor Relations Board (“NLRB”) or any other
governmental agency. However, by signing this Agreement and Release, you waive
the right to recover any monetary damages, other personal relief or attorneys’
fees from the Company or the Releasees in any claim, charge or lawsuit filed by
you or any other person or entity.

8.                                          Admissions.  Nothing contained in
this Agreement and Release shall be deemed to constitute an admission or
evidence of any wrongdoing or liability on the part of the Company or
Releasees. 

 

--------------------------------------------------------------------------------

 

 

 

9.                                          Return of Documents and Property. 
On or before the Transition Date, you will return to the Company all known
equipment, data, material, books, records, documents (whether stored
electronically or on computer hard drives or disks), computer disks, credit
cards, Company keys, I.D. cards and other property, including, without
limitation, stand alone computer, fax machine, printers, telephones, and other
electronic devices in your possession, custody, or control which are or were
owned and/or leased by the Company in connection with the conduct of the
business of the Company (collectively referred to as “Company Property”).  You
further warrant that you have not retained, or delivered to any person or
entity, copies of Company Property or permitted any copies of Company Property
to be made by any other person or entity.

10.                                      Non-Disparagement.  You shall not
issue, authorize or condone any disparaging comments or statements, to present
or former employees of Knight (or of its subsidiaries or affiliates), or to any
individual or entity with whom or which Knight or any of its subsidiaries or
affiliates has a business relationship, or to others, which could affect
adversely the conduct of Knight’s business or its reputation or the conduct of
business or the business or reputation of any of Knight’s current or former
parents, subsidiaries, affiliates, officers, directors or employees. 

11.                                      Confidentiality.  You agree to maintain
the confidentiality of, and refrain from disclosing, making public, or
discussing in any way whatsoever the terms and conditions of this Agreement and
Release.  Notwithstanding the foregoing, it is understood that as the sole
exceptions to this confidentiality provision:  (i) you may discuss this
Agreement and Release with your spouse and immediate family; (ii) you may
discuss this Agreement and Release with your attorneys; (iii) you may permit
appropriate accountants to review this Agreement and Release in connection with
the conduct of an audit, and may permit attorney(s), accountant(s), financial
advisors and tax advisor(s) of your choice to review this Agreement and Release;
(iv) you may disclose the terms of this Agreement and Release to the Internal
Revenue Service and any similar state taxing authorities, if requested by such
authorities or as necessary to comply with all applicable income tax laws; and
(v) you may disclose the terms of this Agreement and Release as provided for in
Paragraph 13 below.  To the extent that you divulge the terms of this Agreement
and Release to any of the individuals described in (i), (ii) and (iii) above,
you shall advise each such individual of this confidentiality provision and
instruct each such individual of the confidential nature of this Agreement and
Release and that each such individual must comply with the confidentiality terms
of this Agreement and Release and not divulge any of its terms and conditions
thereof. 

12.                                      Confidentiality; Non-Disclosure. 
Except as otherwise provided in this document:

a.                                           You agree that you will keep
confidential, and not disclose, nor use for your benefit or the benefit of any
other person or entity, any written material, records, documents or information
made by you or coming into your possession during the course of your employment
with Knight, information which is confidential or proprietary or which
constitutes trade secrets of Knight and which: (i) has not been disclosed
publicly by Knight, (ii) is otherwise not a matter of public knowledge, or (iii)
is a matter of public knowledge but which you have reason to know became a
matter of public knowledge through an unauthorized disclosure.  Proprietary or
confidential information shall include information that has been developed by
Knight and is unique to Knight, the unauthorized disclosure or use of which
could reduce the value of such information to Knight.  Such information also
includes, without limitation, Knight’s client lists, its trade secrets, any
confidential information about (or provided by) any current or former officer,
director, employee, client or prospective client of Knight, and any written
material referring or relating to legal, litigation or regulatory matters. 
Nothing herein shall prevent you from retaining and utilizing your personal
records, including copies of benefit plans and programs in which you retain an
interest, desk calendars or other personal office effects. 

 

--------------------------------------------------------------------------------

 

 

 

b.                                          You agree you shall not issue,
authorize, or condone comments or statements to the press concerning Knight or
any of its affiliates, officers, or vectors other than saying “I cannot
comment.”  You shall notify Knight’s General Counsel if you have been contacted
by the press or broadcast media.

c.                                           Nothing in Paragraphs 12(a) or
12(b) shall limit, restrict or narrow your confidentiality obligations under the
Confidentiality Agreement referred to in Paragraph 1 of this Agreement and
Release.

13.                                      Permitted Disclosure.   

a.                                           Nothing in this Agreement and
Release shall prohibit or restrict you from: (i) making any disclosure of
information required by law or legal process; (ii) providing information to, or
testifying or otherwise participating in or assisting in any investigation or
proceeding brought by, any federal or state regulatory or law enforcement agency
or legislative body, any self-regulatory organization, or Knight’s Legal or
Compliance Departments; or (iii) testifying, participating in or otherwise
assisting in a proceeding relating to an alleged violation of Sarbanes-Oxley Act
or any federal, state or municipal law relating to fraud or any rule or
regulation of the Securities and Exchange Commission or any self-regulatory
organization.

b.                                          To the extent permitted by law, you
agree to give Knight timely and prompt written notice (in the manner provided
for herein) of the receipt of any subpoena, court order or other legal process
compelling the disclosure of any information and/or documents described so as to
allow Knight reasonable opportunity to take such action as may be necessary in
order to protect such information and/or documents from disclosure.

14.                                      Cooperation.   You agree to cooperate
with Knight and its counsel to a reasonable extent in connection with any
investigation, administrative proceeding or litigation relating to any matter in
which you were involved or of which you have knowledge as a result of your
employment by Knight.  Without limiting the foregoing, you agree (a) to meet
with Knight representatives, its counsel, or other designees at mutually
convenient times and places with respect to any items within the scope of this
provision; (b) to provide truthful testimony regarding any court, agency or
other adjudicatory body; and (c) to the extent permitted by law, provide Knight
with notice of contact by any adverse party or such adverse party’s
representatives, except as may be required by law.  Knight will reimburse you at
a rate of $250 per hour (subject to a cap of $5,000) for the time you spend
providing cooperation described in this paragraph, plus reasonable expenses.  
To the extent that you are the focus or a party to any such investigation,
administrative proceeding or litigation, you shall not be entitled to payment
for your cooperation.

 

--------------------------------------------------------------------------------

 

 

 

15.                                      Non-Solicit.        That until December
31, 2014, you will not, without the prior written consent of Knight or GETCO
Holding Company, LLC (“GETCO”), directly or indirectly solicit, encourage, or
induce any employee of Knight or GETCO or their respective affiliated entities
to terminate his or his employment with Knight or GETCO.  It is understood and
agreed that upon the Transition Date you shall not be subject to any
non-competition restrictions or any restrictions pertaining to non-solicitation
of customer or clients.   

16.                                      Modifications.  This Agreement and
Release may not be changed orally, and no modification, amendment or waiver of
any of the provisions contained in this Agreement and Release, nor any future
representation, promise or condition in connection with the subject matter of
this Agreement and Release, shall be binding upon any party hereto unless made
in writing and signed by such party.

17.                                      Governing Law.  This Agreement and
Release shall be subject to and governed by and interpreted in accordance with
the laws of the State of Connecticut without regard to conflicts of law
principles.  You hereby:  (i) irrevocably submit to the jurisdiction of any
arbitration panel or any state or federal court sitting in the State of
Connecticut, for the purposes of any suit, action or other proceeding arising
out of or relating to this Agreement and Release; and (ii) waive and agree not
to assert in any such proceeding a claim that you are not personally subject to
the jurisdiction of the court referred to above, or that the suit or action was
brought in an inconvenient forum. 

18.                                      Assignment. This Agreement and Release
shall be binding upon you and your executors, administrators, heirs and legal
representatives.  Further, this Agreement and Release shall inure to the benefit
of your executors, administrators, heirs and legal representatives, the Company
may, at its sole discretion, sell or otherwise assign any rights, obligations or
benefits it has under this Agreement and Release.  You may not sell or otherwise
assign any rights, obligations or benefits under this Agreement and Release, and
any attempt to do so shall be void.  This Agreement and Release shall be binding
on Knight’s successors and assigns.

19.                                      Entire Agreement.  This Agreement and
Release contains the entire agreement between the parties and supersedes and
terminates any and all previous agreements between them, whether written or
oral, except as specifically set forth herein.

20.                                      Specific Enforcement.  The parties
agree that this Agreement and Release may be specifically enforced in court or
arbitration and may be used as evidence in a subsequent proceeding in which any
of the parties allege a breach of this Agreement and Release.  In the event any
action, suit or other proceeding is brought to interpret, enforce or obtain
relief from a breach of this Agreement and Release, the prevailing party shall
recover all such party’s costs, expenses and attorneys’ fees incurred in each
and every such arbitration, action, suit or other proceeding, including any and
all appeals or petitions therefrom.

21.                                      Notices.  All notices in connection
with or provided for under this Agreement and Release shall be validly given or
made only if made in writing and delivered personally, by facsimile or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
party entitled or required to receive the same, as follows:

 

--------------------------------------------------------------------------------

 

 

 

If to Al Lhota, addressed to:

Address most recently in the Company’s files.

 

If to the Company, addressed to:

Joan Fader

Knight Capital Group, Inc.

545 Washington Boulevard, 3rd Floor

Jersey City, New Jersey 07310
                                    PHONE: 201-557-6861
                                    FAX: 201-222-7869

or at such other address as either party may designate to the other by notice
similarly given.  Notice shall be deemed to have been given upon receipt in the
case of personal delivery or facsimile and upon the date of receipt indicated on
the return receipt in the case of mail.

22.                                      Severability.  If, at any time after
the Release Effective Date (as defined below) of this Agreement, any provision
of this Agreement shall be held by any court or other forum of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect.  The illegality or unenforceability of such provision,
however, shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement; provided, however, that upon a finding by
a court of competent jurisdiction that the release set forth in Paragraph 7 is
illegal and/or unenforceable, Knight shall be released from any obligations
hereunder.

23.                                      Voluntary Acceptance.  By signing this
Agreement and Release, you acknowledge and agree that:

a.                                           You have entered into this
Agreement and Release knowingly and voluntarily;

b.                                          You have read and understand, the
entire Agreement and Release and Addendum A;

c.                                           You have been advised in writing to
consult with counsel of your choice before signing this Agreement and Release
and Addendum A;

d.                                          You have been provided with
information in writing (see Attachment A) about:

(i)                                         The class, unit or group covered by
the offer of an opportunity to enter into an Agreement and Release in exchange
for benefits;

 

--------------------------------------------------------------------------------

 

 

 

(ii)                                       The eligibility factors for the offer
of an opportunity to enter into an Agreement and Release in exchange for
benefits;

(iii)                                     Any time limits applicable to the
offer of an opportunity to enter into an Agreement and Release in exchange for
benefits;

(iv)                                     The job titles and ages of all
individuals who are eligible for the opportunity to enter into an Agreement and
Release in exchange for benefits;

(v)                                       The job titles and ages of all
individuals in the same job classification or organizational unit who are not
eligible for the opportunity to enter into an Agreement and Release in exchange
for benefits.

24.                                      Acknowledgment.  By signing this
Agreement and Release, you certify that:

a.                                           You have read the terms of this
Agreement and Release, that you fully understand it and by your execution of
this Agreement and Release and Addendum A you are confirming that this Agreement
and Release conforms to your understanding and is acceptable to you as a final
agreement. 

b.                                          Pursuant to Paragraph 7 above, by
signing this Agreement and Release, you waive and release any and all claims you
may have or have had against the Company and the Releasees, including, without
limitation, claims under the Age Discrimination in Employment Act.

c.                                          You have been advised in writing to
consult with counsel of your choice before signing this Agreement and Release.

d.                                          You have been given a reasonable and
sufficient period of time of not less than forty-five (45) days in which to
consider and return this Agreement and Release. You have obtained independent
legal advice from an attorney of your own choice with respect to this Agreement,
or you have knowingly and voluntarily chosen not to do so.

e.                                           You further acknowledge and agree
that upon your execution and return of this Agreement and Release, you will be
permitted to revoke the Agreement and Release at any time during a period of
seven (7) days following your execution hereof.  To be effective, the revocation
must be in writing and must be hand-delivered or telecopied to the Company
within the seven (7) day period.  This Agreement and Release will not be
effective until the seven (7) day period has expired without revocation, the
“Release Effective Date.”  If the Agreement and Release is not executed and
returned on or before July 31, 2013, or if this Agreement and Release is
executed and then revoked within the aforementioned seven (7) day period, this
Agreement and Release will be of no further force or effect, and neither you nor
the Company will have any rights or obligations hereunder.

25.                                      Code Section 409A. To the extent
applicable, it is intended that this Agreement and Release comply with or as
applicable, constitute a short-term deferral or otherwise be exempt from the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended and
the regulations and guidance promulgated there under (“Section 409A”). This
Agreement and Release will be administered and interpreted in a manner
consistent with this intent, and any provision that would cause this Agreement
and Release to fail to satisfy Section 409A will have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A). You and Knight agree that your termination of
employment shall be considered a “separation from service” from the Company
within the meaning of Section 409A. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement and Release during the six-month period immediately following
your separation from service shall instead be paid on the first business day
after the date that is six months following your termination of employment (or
upon your death, if earlier). In addition, for purposes of this Agreement and
Release, each amount to be paid or benefit to be provided to you pursuant to
this Agreement and Release shall be construed as a separate identified payment
for purposes of Section 409A. With respect to expenses eligible for
reimbursement under the terms of this Agreement and Release, (i) the amount of
such expenses eligible for reimbursement in any taxable year shall not affect
the expenses eligible for reimbursement in another taxable year and (ii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Section
409A or as otherwise set forth in Paragraph 2 of this Agreement and Release. The
Company makes no representation that any or all of the payments described in
this Agreement and Release will be exempt from or comply with Section 409A of
the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment.  You understand and agree that you shall be solely
responsible for the payment of any taxes and penalties incurred under Section
409A.

 

--------------------------------------------------------------------------------

 

 

 

We appreciate your service to Knight, and we wish you the best in all your
future endeavors.

 

Sincerely yours,

 

Knight Capital Americas LLC

 

 

 

By: /s/ Steven Bisgay________________

      Steven Bisgay

      Executive Vice President, Chief Operating Officer and Chief Financial
Officer

      Knight Capital Group, Inc.

On behalf of Knight Capital Americas LLC

 

_/s/ Al Lhota______________________                                Date: _June
28, 2013______

Al Lhota

 

--------------------------------------------------------------------------------

 

 

 

 

Subscribed and sworn to before me

This 28 day of__June________2013

_/s/ Jillian Doyle__________________

Notary Public, State of Connecticut       

My Commission Expires Aug. 31, 2007

NOTARY PUBLIC

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

 

I.          CLASS, UNIT OR GROUP COVERED

 

Active employees of the business units listed in Exhibit 1 who were employed by
Knight Capital Americas LLC or Knight Capital Group Inc., on or about January
28, 2013 through June 11, 2013.

 

II.        ELIGIBILITY FACTORS

 

All Trading and Sales Trading personnel, Operations, Technology, Legal and
Compliance, Finance, Human Resources and Marketing and Communications employees
notified between January 28, 2013 and June 11, 2013 that their employment will
be terminated are eligible for inclusion in this offer of the opportunity to
enter into an Agreement and Release in exchange for benefits.  Individual
employees have been selected for termination in connection with this separation
program based on the following factors: company performance, individual employee
performance, the shutdown of a business unit, the sale of Knight Institutional
Fixed Income Sales and Trading, business consolidation and client profitability.

 

III.       APPLICABLE TIME LIMITS

 

Eligible employees who are being offered the opportunity to enter into an
Agreement and Release in exchange for benefits and who are forty (40) years of
age and over as of June 11, 2013 have forty-five (45) days to review and
consider their Agreement and Release, and then will have seven (7) days
following the execution of their Agreement and Release during which time they
may revoke it.  The Agreement and Release shall not become effective or
enforceable until after the expiration of the revocation period. 

 

IV.      JOB TITLE AND AGES OF INDIVIDUALS ELIGIBLE AND NOT ELIGIBLE FOR THE
OPPORTUNITY TO ENTER INTO AN AGREEMENT AND RELEASE IN EXCHANGE FOR
BENEFITS.                                                                                                                          

 

 

See Exhibit I (Excel spreadsheet)

--------------------------------------------------------------------------------

 

  

--------------------------------------------------------------------------------

 

 

 

ADDENDUM A

 

In consideration of the benefits described in Paragraph 3 of the Agreement and
Release, I, Al Lhota, agree as follows:

 

a.               I hereby do release, agree not to sue, and forever discharge
the Company and Releasees (as defined below) of and from any and all manner of
claims, demands, actions, causes of action, administrative claims, liability,
damages, claims for punitive or liquidated damages, claims for attorney’s fees,
costs and disbursements, individual or class action claims, or demands of any
kind whatsoever, I have or might have against them or any of them, whether known
or unknown, in law or equity, contract or tort, arising out of or in connection
with my employment with Knight, or the termination of that employment, or
otherwise, and however originating or existing, from the beginning of time
through the date of my signing this Addendum A.

I understand that this release includes, without limiting the generality of the
foregoing, any claims I may have arising out of or relating to my employment,
compensation and benefits with the Company and/or the termination thereof, and
any and all contract claims, benefit claims, tort claims, fraud claims, claims
under any employment agreement (and any predecessor agreement), commission
claims, claims related to equity awards granted pursuant to any and all Company
equity plans, defamation claims, disparagement claims, or other personal injury
claims, claims related to any bonus compensation, claims for accrued vacation
pay, claims for wrongful discharge of any type, including, but not limited to,
in violation of public policy, claims in violation of any federal, state or
local worker adjustment and retraining notification act, claims under any
federal, state or municipal wage payment, discrimination or fair employment
practices law, statute or regulation, claims of retaliation for asserting any
rights or claims, claims for discrimination or harassment on any basis
prohibited by law, and claims for costs, expenses, additional taxes, penalties
and damages of any nature, as well as attorneys’ fees with respect to any
possible claim, except that the Company’s obligations under the Agreement and
Release shall continue in full force and effect in accordance with its terms. 
THIS RELEASE AND WAIVER INCLUDES, WITHOUT LIMITATION, ANY AND ALL RIGHTS AND
CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, THE CIVIL
RIGHTS ACT OF 1991, THE CIVIL RIGHTS ACT OF 1866 (42 U.S.C. 1981), THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621 ET SEQ., THE OLDER WORKERS
BENEFIT PROTECTION ACT OF 1990, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, AS
AMENDED, THE AMERICANS WITH DISABILITIES ACT, AS AMENDED, THE FAMILY AND MEDICAL
LEAVE ACT, THE SARBANES-OXLEY ACT OF 2002, THE LILLY LEDBETTER FAIR PAY ACT, THE
CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT, THE CONNECTICUT UNFAIR TRADE
PRACTICES ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT; and all
other federal, state or local fair employment practices statutes, ordinances,
regulations or constitutional provisions; provided, however, that this waiver
and release shall not prohibit me from enforcing my rights under the Agreement
and Release and this Addendum A.  I hereby waive any and all relief not provided
for in the Agreement and Release.  I understand and agree that, by signing this
Addendum A, I waive and release any past, present, or future claim to employment
with the Knight and I agree not to seek employment with Knight.

 

--------------------------------------------------------------------------------

 

 

 

b.              I am not, by signing this Addendum A, releasing or waiving  (1)
any rights or claims that may arise after the date I sign Addendum A, (2) the
post-employment benefits and payments specifically promised to me under the
Agreement and Release, (3) the right to institute legal action for the purpose
of enforcing the provisions of the Agreement and Release and this Addendum A,
(4) the right to apply for state unemployment or workers’ compensation benefits,
if available or (5) any claims that controlling law clearly states may not be
released by private agreement, (6) your eligibility for indemnification in
accordance with the Company’s by-laws, corporate organizational documents or
Delaware law with respect to any liability you may incur or incurred as an
employee or officer of the Company, (7) any rights to coverage under any
liability insurance policy (e.g. directors’ and officers’ liability insurance).

c.               I affirm that I have not caused or permitted, and to the full
extent permitted by law will not cause or permit to be filed, any charge,
complaint, or action of any nature or type against Knight, including but not
limited to any action or proceeding raising claims arising in tort or contract,
or any claims arising under federal, state, or local laws, including
discrimination laws.  If I file, or have filed on my behalf, a charge,
complaint, or action, I agree that the payment(s) and benefit(s) described in
Paragraph 3 of the Agreement and Release is/are in complete satisfaction of any
and all claims in connection with such charge, complaint, or action and I waive,
and agree not to take, any award of money or other damages or other individual
relief from such charge, complaint, or action.  Further, to the fullest extent
permitted by law, I represent and affirm that I have not reported any purported
improper, unethical or illegal conduct or activities to any supervisor, manager,
department head, Human Resources representative, agent or other representative
of Knight, to any member of Knight’s legal or compliance departments, or to
Knight’s Ethics Committee, and have no knowledge of any such improper, unethical
or illegal conduct or activities.

d.               Nothing in this Addendum A shall be construed to prohibit me
from filing a charge with or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”), National
Labor Relations Board (“NLRB”) or a comparable state or local agency. 
Notwithstanding the foregoing, I agree to waive my right to recover monetary
damages or other individual relief in any charge, complaint, or lawsuit filed by
me or by anyone else on my behalf. 

 

--------------------------------------------------------------------------------

 

 

 

e.                For purposes of this Addendum A, the terms “the Company and
the Releasees” and “the Company or the Releasees”, include Knight Capital
Americas LLC, Knight Capital Group, Inc., KCG Holdings, Inc. and any past,
present and future direct and indirect parents, subsidiaries, affiliates,
divisions, predecessors, successors, and assigns, and their and Knight’s past,
present and future officers, directors, shareholders, representatives,
employees, agents and attorneys, in their official and individual capacities,
and all other related individuals and entities, jointly and individually, and
this Addendum A shall inure to the benefit of and be enforceable by all such
entities and individuals and their successors and assigns.

 

f.                  I represent that I have been given at least 45 days to
consider the terms of this Addendum A before signing it.  I knowingly and
voluntarily waive the remainder of the 45-day consideration period, if any,
following the date I sign this Addendum A below.  I have not been asked by
Knight to shorten my time-period for consideration of whether to sign this
Addendum A.  Knight has not threatened to withdraw or alter the benefit due to
me prior to the expiration of the 45-day consideration period.  I understand
that having waived some portion of the 45-day consideration period, Knight may
expedite the processing of benefits provided to me in exchange for signing this
Addendum A.  I agree with Knight that changes, whether material or immaterial,
do not restart the running of the 45-day consideration period.

 

g.                I understand that if I sign this Addendum A to the Agreement
and Release, I can change my mind and rescind it within seven (7) calendar days
after signing it by returning it with written revocation notice to Joan Fader,
Managing Director.  I understand that the release and waiver set forth in this
Addendum A will not be effective until after this seven-day period has expired,
and I will receive no separation benefits until after, at least, the eighth day
after I sign this Addendum A.

 

h.                I understand that following the seven-day rescission period,
this Addendum A will be final and binding.  I promise that I will not pursue any
claim that I have settled by the Agreement and Release that I previously signed
or by this Addendum A, except as otherwise provided in the Agreement and Release
and this Addendum A. 

i.                  I represent that I am age 40 or over and acknowledge that
Knight has advised me of my right to consult with an attorney with respect to
the Agreement and Release and this Addendum A.

j.                  I have not signed this Addendum A prior to the Transition
Date. 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Dated:

June 28, 2013

 

 

 

/s/ Al Lhota

 

Al Lhota

 

--------------------------------------------------------------------------------

 

 

 




--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------